Citation Nr: 1144401	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post operative residuals of a fractured right ankle with traumatic arthritis. 

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a low back injury with degenerative disk disease (DDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part continued 20 percent ratings for both the post operative residuals of a right ankle fracture with traumatic arthritis and the residuals of a low back injury with DDD.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in January 2008.  A transcript of the hearing is associated with the claims file.

In pertinent part of an April 2008 decision, the Board remanded these issues for further development.

In a February 2011 statement, the Veteran raised issues involving entitlement to an increased rating for wrist and knee disorders and entitlement to service connection for a right hip disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is again necessary to remand these matters in order to address a due process matter that was raised by the Veteran's representative.  In an October 2011 brief, the representative pointed to the fact that notifications pertinent to this appeal were returned to the RO as undelivered, and that the Veteran's current mailing address has not been entered into VACOLS.  The representative asked that this matter be remanded to ensure the Veteran receives proper notification in accordance with 38 CFR 3.103(f).

A review of the file reveals that a June 28, 2011 supplemental statement of the case (SSOC) was sent to the Veteran at an address in Chandler, Arizona that is no longer valid.  Other notices sent to the invalid address included a June 29, 2011 letter that notified the Veteran of a rating decision granting service connection for left and right elbow disorders.  These were returned as undeliverable.  

A report of general information dated June 29, 2011, indicated that the Veteran had a new address in Gilbert, Arizona.  It appears that VA has been sending the Veteran correspondence at an invalid address.  

In view of the address change, of which the VA has notice, this matter must be remanded again, to afford the Veteran the opportunity to receive the proper notice, and adjudicatory actions pertinent to this matter.

In addition, given the need to remand this matter to address the due process deficiencies, the Board finds that further evidentiary matter should be obtained to afford proper adjudication of these claims.  Of note, the most recent VA examination from February 2009 addressing these issues is now close to three years old.  In the interim, the Veteran submitted a February 2011 letter which alleges that symptoms from his back and ankle have gotten even worse, and reports that the Veteran is currently receiving physical therapy for these disorders.  A more current examination would be useful to assess the severity of the service-connected disorders.   Additionally, the February 2009 VA examination raised a question as to functional limitations on his back on repeated use, as it was noted he could only do 2 repetitions of the range of motion due to complaints of pain.  Other joints measured on this examination (including the right ankle on appeal) were noted to do 3 repetitions of motion without pain.  There is obviously some limitation of function of the lumbar spine on repetitive use; however the February 2009 examination does not clearly quantify this in a manner that can afford proper adjudication.  The examiner's discussion of this additional limited function is not adequate as it is speculative.  Thus on remand, the examiner should be asked to provide an estimated loss of motion in degrees on repetitive use.  

Finally, the Veteran should be given the opportunity to apprise the VA of any additional records pertinent to this claim as the most recent records are dated from 2008.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all correspondence is sent to the Veteran's current address, in Gilbert, Arizona and ensure this address is on file as his current address.  The RO should also re-send the Veteran correspondence that had previously been returned as undeliverable, to include the June 28, 2011 SSOC and the June 29, 2011 letter that notified the Veteran of a rating decision granting service connection for left and right elbow disorders.  

2.  The AOJ should contact the Veteran and ask that he identify all sources of treatment he has had for his spine and right ankle disorders since 2008, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability, and to ascertain the nature and severity of his service-connected post operative residuals of a fractured right ankle.  The claims folder should be made available to and reviewed by the examiner.  

(a) For the low back disorder, the examiner should identify all orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  

Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria.

(b) For the post operative residuals of a fractured right ankle with traumatic arthritis, the examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's ankle.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



